                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                        18-cv-698-jdp
 CARLEY N. SAUTER,

                              Defendant.


       Plaintiff Mary Ann Nawrocki, appearing pro se, alleges that defendant Dr. Carley Sauter

committed malpractice in examining her on behalf of her employer in the course of a legal

proceeding. In a November 19, 2018 order, I stated that Nawrocki’s only potential claim was

a Wisconsin-law medical malpractice claim against Sauter, but that it was unclear whether this

court had diversity jurisdiction over the case because Nawrocki failed to establish that she and

Sauter were citizens of different states. Dkt. 6. Nawrocki alleged that she is a citizen of both

Wisconsin and Missouri and that Sauter is a Wisconsin citizen. Id.

       I gave Nawrocki until December 3, 2018, to respond to this order, explaining what state

she was domiciled in when she filed her complaint. Id. I warned her that if she failed to respond,

I would dismiss the case for her failure to establish that this court has jurisdiction to consider

it. Id. It is well past that deadline, and Nawrocki has not responded to my order. So I will

dismiss the case.
                                          ORDER

       IT IS ORDERED that this case is DISMISSED for plaintiff’s failure to establish subject

matter jurisdiction.

       Entered January 10, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             2
